DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 20 August 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically the Notice of Allowance from the Korean Intellectual Property Office (reference AK).  It has been placed in the application file, but the information referred to therein has not been considered.
	The information disclosure statement filed 15 November 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically the Office Action from the Japanese Patent Office (reference AR).  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because reference character “6960” in Figure 102 should have an arrow. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a slot positioned in the first pin” (claim 8), “a groove into which the guide portion is inserted is formed in the slider and the moving nut” (claim 13), “the button is pressed by the housing” (claim 17), and “a locking groove” (claim 24) must be shown or the feature(s) canceled from the claim(s). Specifically, regarding the slot recited in claim 8, Figures 8 and 52 appear to illustrate a slot (1315, 4315) positioned in the extension portion, but not positioned in the first pin (1301, 4301). Regarding the button pressed by the housing recited in claim 17, the drawings do not appear to illustrate a housing (1100, 3100, 4100, 6100) is capable of pressing the button (25) when the handle unit is pressed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1231 (shown in at least Fig. 8); 3310 and 3320 (shown in at least Fig. 38); 3103, 3106, 3124, 3131, 3136 (shown in at least Fig. 39); 3322, 3323, 3325 (shown in at least Fig. 40). The lengthy specification has not been checked to the extent necessary to determine the possible absence of reference characters appearing in the drawings, Applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Informalities
The disclosure is objected to because of the following informalities: 
on page 77, “the lead screw installation portion 3133” in line 8 should likely be --the lead screw installation portion 3135--
on page 78, “the handle unit 3200 of the first embodiment” in lines 3-4 should likely be --the handle unit 1200 of the first embodiment--
on page 79, “the driving unit 3700 of the first embodiment” in lines 11-12 should likely be --the driving unit 1700 of the first embodiment--
Appropriate correction is required.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Flush Handle for a Vehicle Door Actuated by a Slider with a Weight Balance.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 8, and 19-20 are objected to because of the following informalities:
In line 4 of claim 1, “an y direction” should be --a y-direction--
In line 4 of claim 8, “an direction” should be --a direction--
In line 4 of claim 19, “a bumper” should likely be --a slider bumper-- because the specification describes both a bumper and a slider bumper, but the limitation appears to refer to only the disclosed slider bumper 
In line 4 of claim 19, “the slide” should likely be --the slider--
In line 3 of claim 20, “a rear side handle unit slided” should likely be --a rear side handle unit configured to be slid--
In line 3 of claim 21, “the pin” should likely be --wherein the pin--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, a single claim which claims both an apparatus (a flush handle for a vehicle door comprising a linear motion conversion mechanism) and the method steps of using the apparatus (for example, sliding the handle in a y direction in accordance with a sliding of the slider in an x direction) is indefinite under 35 U.S.C. 112(b). MPEP 2173.05(p); see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) (holding a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was indefinite because the emphasized limitation is not directed to the system, but to actions of individual callers, creating confusion as to when direct infringement occurs); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under pre-AIA  35 U.S.C. 112, second paragraph); see also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005) (finding a system claim that recited "an input means" and required a user to use the input means was indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.").
	The examiner suggests amending claim 1 to recite: a linear motion conversion mechanism, configured to slide the handle unit in a y direction, in accordance with a sliding of the slider in an x direction, or slide the slider in the x direction, in accordance with a sliding of the handle unit in the y direction. 
Claims 2-29 are rejected for depending on claim 1 and therefore including the indefinite language of claim 1.

Claims 2-5, 7-9, 14, 16-17, 26, and 29 are likewise indefinite under 35 U.S.C. 112(b) as reciting an apparatus and method steps of using the apparatus (see discussion with respect to claim 1 above). 
Claim 2 recites a linear motion conversion unit and a driving unit, and recites the method step(s) of sliding the slider and the handle unit and sliding the slider
Claim 3 recites a pin and the method step(s) of sliding along the inclined long hole
Claim 4 recites a power delivery unit and the method step(s) of delivering a rotational force
Claim 5 recites a slider return spring and the method step(s) of returning the slider
Claim 7 recites a first pin, a second pin, and an extension portion and the method step(s) of a first pin sliding in the first inclined long hole, a second pin sliding in the second inclined long hole, and an extension portion adjusting a distance
Claim 8 recites an extension portion return spring and the method step(s) of returning the extension portion
Claim 9 recites a pivot unit and the method step(s) of changing a rotation axis
Claim 14 recites a sensor and the method step(s) of detecting the moving nut
Claim 16 recites a button and the method step(s) of pushing the handle unit 
Claim 17 recites a button and the method step(s) of withdrawing the handle unit 
Claim 26 recites a key cylinder and the method step(s) of manually driving the motorized latch unit 
Claim 29 recites a lever and the method step(s) of delivering the rotational force 
The examiner suggests amending the claims to recite the apparatus as being configured to perform the method steps, similar to the suggested amendments to claim 1 above.
Claims 6, 10-13, 15, 21-22 and 27 are rejected for depending on an indefinite claim.   

	Claim 2 recites “a linear motion conversion unit, sliding the slider and the handle unit relatively; and a driving unit, sliding the slider.” It is unclear if the linear motion conversion unit and the driving unit both slide the slider simultaneously or under different conditions, and/or how the linear motion conversion unit operates to slide the slider and the handle unit because the disclosed linear motion conversion unit appears to be operated from movement by the driving unit. Based on the disclosure, it seems Applicant intends the linear motion conversion unit is configured to be coupled to the slider and the handle unit such that movement from the driving unit sliding the slider results in the linear motion conversion unit causing the handle unit to slide relatively to the slider. However, claim 2 presently requires both elements sliding the slider. For purposes of examination, the linear motion conversion unit will be interpreted as being configured to cause the slider and handle unit to slide relatively when the driving unit slides the slider.
	Claims 3-15, 18, and 21 are rejected for depending on an indefinite claim.

	Claim 7 recites the limitations “wherein the inclined long hole includes a first inclined long hole and a second inclined long hole disposed in the x direction” and “the pin includes: a first pin sliding in the first inclined long hole; and a second pin sliding in the second inclined long hole.” Claim 7 depends from claim 3 and therefore includes every limitation of claim 3, including “an inclined long hole” and “a pin.” The disclosure illustrates a first inclined long hole and a second inclined long hole that are distinct from each other and two pins that are distinct from each other. It is unclear whether one or two inclined long holes and corresponding pins are required. If Applicant intends to require two inclined long holes and two pins, the examiner recommends amending claim 3 to recite at least one inclined long hole and at least one pin. 
Claim 7 recites the limitation "the inclined direction of the second inclined long hole " in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-12 are rejected for depending on an indefinite claim.

Claim 8 recites the limitation “a slot positioned in the first pin,” it is unclear if the slot is positioned in the first pin or if the first pin is positioned in the slot. The disclosure depicts the extension portion having a slot in which the pin is positioned and describes the pin sliding along the slot, which would not be possible if the slot is in the first pin. The examiner suggests amending the claim to recite a slot positioned in the in the extension portion to be consistent with the disclosure. 

Claim 11 recites the limitation "the inner side of the vehicle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected for depending on an indefinite claim.

	Claim 16 recites the limitation “a button pushing the handle unit into a vehicle door.” It is unclear if the button pushes the handle unit in to the door or if the button is intended to produce an input that triggers a device for actuating the handle unit into the door. The specification provides “when the button 25 is pressed from front to rear, the button sensor 26 is pressed” on page 37, lines 16-17, and provides “the user can press the button 25. When the button 25 is pressed, the button sensor 26 is pressed, and the button sensor 26 transmits a signal to a control unit (not shown)” on page 110, lines 14-17. In light of the disclosure, the limitation will be interpreted as a button configured to send a signal when pushed by a user to move the handle unit into the vehicle door. 

Claim 17 recites the limitation “a button withdrawing the handle unit from the vehicle door.” It is unclear if the button actually withdraws the handle unit or if the button is intended to produce an input that triggers a device for withdrawing the handle unit from the door. The specification provides “when the withdrawal of the handle unit 1200 is inputted through a key or a remote controller, a button, and the like” on page 71, lines 21-23, and provides “The input of the withdrawal signal of the handle unit 4200 using a button” on page 141 lines 23-22. In light of the disclosure, the limitation will be interpreted as a button configured to send a signal when actuated by a user to withdraw the handle unit from the vehicle door. 
Claim 17 recites the limitation “the button is pressed by the housing when the handle unit is pressed in the y direction.” It is unclear from the disclosure how the button is pressed by the housing. The specification discloses a button (25, 26) actuated by the user (Spec. filed 8/20/2020 pg. 46 lines 4-7; pg. 110 lines 11-17; pg. 163 lines 3-6), however the disclosed button is not configured to be pressed by the housing and it is unclear how the button could be pressed by the housing. The specification also discloses a sensor (27) pressed into a blocking plate disposed on the housing (Spec. filed 8/20/2020 pg. 82 lines 16-17, pg. 142 lines 5-8). For the purposes of examination, the limitation will be interpreted as referring to the disclosed sensor, not the button.
Claim 17 also recites the limitation “the vehicle door” in line 5. It is unclear whether the vehicle door is required by the claim. The preamble suggests the claimed invention is directed only towards “A flush handle” with the intended use with a vehicle door. The preamble suggests that the vehicle door is not a required structural component and the vehicle door is not positively recited in the body of the claim, but is positively recited in the body of claim 16. However, claim 17 requires positioning of components relative to “the vehicle door” which is not required by the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected for depending on an indefinite claim.

Claim 28 recites a flush handle for a vehicle door comprising “a manual latch unit.” It is unclear if the flush handle comprises a manual latch unit or the claim requires a door comprising a manual latch unit. For purposes of examination, the limitation will be interpreted broadly.

Claim 29 recites the limitation "the rotational force of the handle unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “a second spring installation portion.” It is unclear if a first spring installation portion is required, as it is not recited in claim 29. The disclosure does not appear to describe a first spring installation portion, so the limitation will be interpreted as a spring installation portion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Low et al., U.S. Pub. 2019/0234122 [hereinafter: Low].

Regarding claim 1, Low discloses a flush handle for a vehicle door (Fig. 1b) comprising:
a slider (21 Fig. 3);
a handle unit (11 Fig. 3) accommodated in the slider (illustrated in Fig. 3);
a linear motion conversion mechanism (22.1, 22.2, 23 Fig. 3), sliding the handle unit in a y-direction in accordance with a sliding of the slider in an x-direction (corresponding to the movement illustrated in Figs. 2a-2e), or sliding the slider in the x-direction in accordance with a sliding of the handle unit in the y-direction, wherein a lengthwise direction of the vehicle is in the x-direction ([0007], Fig. 3: the slider moves linearly parallel with the door surface, corresponding to a lengthwise direction), and a widthwise direction of the vehicle is the y-direction ([0004], Fig. 3: the handle extends from the door surface corresponding to a the widthwise direction).

Regarding claim 2, Low discloses the flush handle for a vehicle door according to claim 1, 
wherein the linear motion conversion mechanism comprises:
a linear motion conversion unit (22.1, 22.2 Fig. 3), sliding the slider and the handle unit relatively ([0050]: the transmission element 22.1, 22.2 cause the handle unit to slide in a different direction relative to the slider); and
a driving unit sliding the slider (23 Fig. 1; [0047]). 

Regarding claim 16, Low discloses the flush handle for a vehicle door according to claim 1,
wherein the handle unit further includes a button (18 Fig. 3) pushing the handle unit into a vehicle door ([0056]: tapping the sensor 18 initiates retraction), and
wherein the button is exposed outside only when the handle unit is withdrawn (Fig. 3: the flat side 11c of the handle is only exposed when the handle unit is withdrawn). 

Claims 1-3 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo, CN 108374615 A, references to the attached machine translation.

Regarding claim 1, Guo discloses a flush handle for a vehicle door (Fig. 1) comprising:
a slider (37 Fig. 4);
a handle unit (2 Fig. 4) accommodated in the slider (illustrated in Fig. 5);
a linear motion conversion mechanism (11, 31, 34 Fig. 3), sliding the handle unit in a y-direction in accordance with a sliding of the slider in an x-direction (corresponding to the movement illustrated in Figs. 5-6), or sliding the slider in the x-direction in accordance with a sliding of the handle unit in the y-direction, wherein a lengthwise direction of the vehicle is in the x-direction (Figs. 1, 5-6: the slider moves parallel with the door surface, corresponding to a lengthwise direction), and a widthwise direction of the vehicle is the y-direction (Figs. 1, 5-6: the handle extends from the door surface corresponding to a the widthwise direction).

Regarding claim 2, Guo discloses the flush handle for a vehicle door according to claim 1, 
wherein the linear motion conversion mechanism comprises:
a linear motion conversion unit (11, 34 Fig. 2), sliding the slider and the handle unit relatively ([0047]); and
a driving unit sliding the slider (31 Fig. 4; [0047]). 

Regarding claim 3, Guo discloses the flush handle for a vehicle door according to claim 2, wherein the linear motion conversion unit comprises: 
an inclined long hole (111 Fig. 4), inclined with respect to the y-direction (Fig. 5), formed at the slider ([0047]: an end of the slider is arranged in the inclined long hole, corresponding to the inclined long hole being formed at the slider); and
a pin (34 Fig. 4), coupled to the handle unit (Fig. 4). 

Regarding claim 21, Guo discloses the flush handle for a vehicle door according to claim 3,
wherein the inclined long hole includes a first section and a second section in which the pin passes (Fig. 7 annotated below illustrates a first section and a second section), the pin moves from the first section to the second section when the handle unit is withdrawn (illustrated by movement from Fig. 6 to Fig. 7), and 
wherein a slope of the first section is more gradual than a slope of the second section (Fig. 7 annotated below depicts the slope of the incline with respect to the y-direction is more gradual in the first section than the second section).

    PNG
    media_image1.png
    442
    668
    media_image1.png
    Greyscale


Claims 1 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heyduck et al., US Pub. 2021/0156178 [hereinafter: Heyduck].

Regarding claim 1, Heyduck discloses a flush handle for a vehicle door (Fig. 1) comprising:
a slider (32 Fig. 1);
a handle unit (12 Fig. 1) accommodated in the slider (illustrated in Fig. 1); and
a linear motion conversion mechanism (18 Fig. 3), sliding the handle unit in a y-direction in accordance with a sliding of the slider in an x-direction ([0028]: the lever 18 slides the handle in the y-direction simultaneously with sliding the slider in the x-direction), or sliding the slider in the x-direction in accordance with a sliding of the handle unit in the y-direction ([0028]: the lever 18 slides the slider in the x-direction simultaneously with sliding the handle in the y-direction), wherein a lengthwise direction of the vehicle is the x-direction (Fig. 3, [0028]: the lever 18 pushes the rod 32 along the lengthwise direction of the vehicle) and a widthwise direction of the vehicle is the y-direction (Fig. 3, [0028]: the handle moves in the widthwise direction out from the door).

Regarding claim 28, Heyduck discloses the flush handle for a vehicle door according to claim 1, further comprising a manual latch unit opened by the rotation of the handle unit ([0013], [0032]: rotating the handle unit to mechanically open the door corresponds to having a manual latch unit).

Claims 1 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen, US Pub. 2017/0260780.

Regarding claim 1, Christensen discloses a flush handle for a vehicle door comprising: 
a slider (15 Fig. 9);
a handle unit (4, 9 Fig. 5) accommodated in the slider (Figs. 8-9: the projection of the handle unit is accommodated in the recessed area of the slider); and
a linear motion conversion mechanism (18, 19, 33, 36 Fig. 6), sliding the handle unit in a y-direction in accordance with a sliding of the slider in an x-direction (Figs. 9-12, [0063]), or sliding the slider in the x-direction in accordance with a sliding of the handle unit in the y-direction ([0070]), wherein a lengthwise direction of the vehicle is the x-direction ([0060]: to the right corresponds to a lengthwise direction; Figs. 3 and 11), and a widthwise direction of the vehicle is the y-direction ([0063]; Figs. 3 and 10).

Regarding claim 25, Christensen discloses the flush handle for a vehicle door according to claim 1, further comprising:
a motorized latch unit (5 Fig. 1; [0074]: the lock 5 of the door can be opened electrically corresponding to a motorized latch unit) that is locked or unlocked by the sliding of the slider ([0064]: sliding of the slider to the second position results the latch being unlocked). 

Regarding claim 26, Christensen discloses the flush handle for a vehicle door according to claim 25, further comprising: a key cylinder (8 Fig. 3) manually driving the motorized latch unit ([0023], [0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Low, US Pub. 2019/0234122, as applied to claim 2 above, and further in view of Clark et al., US 6,094,952 [hereinafter: Clark].

Regarding claim 4, Low discloses the flush handle for a vehicle door according to claim 2.
However, while Low teaches a driving unit causes translational movement of the slider ([0047]; [0055]-[0056]: the device in Fig. 3 can be operated automatically corresponding to having a drive element to actuate element 21 along line L1), Low does not explicitly teach the driving unit comprises: a moving nut disposed non-rotatably in the slider; a lead screw fastened to the moving nut; and a power delivery unit delivering a rotational force to the lead screw. 
Clark teaches a known linear drive. Clark teaches a driving unit (202, 216, 230 Fig. 2) comprising: 
a moving nut (230 Fig. 2) disposed non-rotatably in a slider (204 Fig. 3A; Fig. 2 illustrates the nut 230 is shaped such that it would not rotate in the rectangular cavity 240); 
a lead screw (216 Fig. 2) fastened to the moving nut (Fig. 3A; col. 6 line 67-col. 7 line 2: the lead screw is fastened to the moving nut by the screw threads); and 
a power delivery unit (202 Fig. 2) delivering a rotational force to the lead screw (col. 6 lines 51-53). 
Low teaches a driving unit causes translational movement of the slider, but is silent to the structure of the drive. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Clark, which teaches the driving unit comprising a moving nut disposed non-rotatably in the slider; a lead screw fastened to the moving nut; and a power delivery unit delivering a rotational force to the lead screw, in order to practice the linear drive disclosed by Low. One of ordinary skill in the art would have a reasonable expectation of success employing the driving unit taught by Clark with the device of Low. 

Regarding claim 5, Low, in view of Clark, teaches the flush handle for a vehicle door according to claim 4, further comprising: a slider return spring (Low 15.1 Fig. 3) returning the slider (Low [0055]).

Regarding claim 6, Low, in view of Clark, teaches the flush handle for a vehicle door according to claim 5, wherein the slider return spring is installed between the power delivery unit and the slider (Low Figs. 1a and 3 illustrates the slider return spring 15.1 is installed between the driving unit (including a power delivery unit) and the slider).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Low, US Pub. 2019/0234122, in view of Clark, US 6,094,952, as applied to claim 4 above, and further in view of Sobecki, US Pub. 2020/0102773.

Regarding claim 15, Low, in view of Clark, teaches the flush handle for a vehicle door according to claim 4, further comprising: a first housing (Low 12 Fig. 3) in which the handle unit is installed (Low [0046]), wherein the power delivery unit is separated from the first housing (Low Fig. 1a depicts the driving unit 23 is outside the housing 12). However, Low, in view of Clark, is silent to a second housing in which the power delivery unit is installed, wherein the second housing is separated from the first housing.
Sobecki teaches a second housing (48 Fig. 13) in which a power delivery unit (50 Fig. 12) is installed ([0053]), wherein the second housing is separated from a first housing (Fig. 4 illustrates the second housing 48 separated from a first housing 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power delivery unit taught by Low, in view of Clark, to include a second housing in which the power delivery unit is installed, wherein the second housing is separated from the first housing, as taught by Sobecki, in order to protect the power delivery unit from contaminants (Sobecki [0056]).

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Low, US Pub. 2019/0234122, as applied to claim 1 above, in view of Aerts et al., US Pub. 2015/0039180 A9 [hereinafter: Aerts].

Regarding claim 17, Low discloses the flush handle for a vehicle door according to claim 1, further comprising: a housing (12 Fig. 3) in which the slider is installed ([0046]).
However, Low is silent to a button withdrawing the handle unit from the vehicle door, and wherein the button is pressed by the housing when the handle unit is pressed in the y-direction.
Aerts teaches a handle unit (200 Fig. 2) including a button (320 Fig. 4) withdrawing the handle unit from a vehicle door (100 Fig. 1B), and wherein the button is pressed by a housing ([0034]: pressed by handle so flange 316A coupled to a housing 302 presses the button) when the handle unit is pressed in the y-direction ([0037]).
Low teaches a switch capable of initiating movement of the handle unit out of the operating position and into the resting position, however Low is silent to initiating movement of the handle unit from the resting position into the operating position. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle unit taught by Low to further include a button withdrawing the handle unit from the vehicle door, and wherein the button is pressed by the housing when the handle unit is pressed in the y-direction, as suggested by Aerts, in order to provide a button for initiating movement of the handle unit from the resting position without compromising the smooth appearance of the flush handle (Aerts [0006], [0023]).

Regarding claim 23, Low discloses the flush handle for a vehicle door according to claim 1, further comprising a housing (12 Fig. 3) in which the slider is installed ([0046]). However, Low is silent to a step adjustment bolt installed in the housing, wherein the step adjustment bolt is disposed in contact with the handle unit, and wherein the handle unit is moved in the y direction when the step adjustment bolt is tightened or loosened. 
Aerts teaches a step adjustment bolt (316 Fig. 3A) installed in a housing (304 Fig. 3A), wherein the step adjustment bolt is disposed in contact with a handle unit (Figs. 2-3A, [0034]), and wherein the handle unit is moved in the y direction when the step adjustment bolt is tightened or loosened ([0034]: the handle is adjusted in the y direction by axially adjusting the step adjustment bolt). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Low to additionally include a step adjustment bolt installed in the housing, wherein the step adjustment bolt is disposed in contact with the handle unit, and wherein the handle unit is moved in the y direction when the step adjustment bolt is tightened or loosened, as taught by Aerts, in order to fit the handle unit flush with the outer surface of the vehicle door during manufacture (Aerts [0034]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Low, US Pub. 2019/0234122, in view of Clark, US 6,094,952, as applied to claim 4 above, and further in view of Schmidt et al., US Pub. 2010/0301844 [hereinafter: Schmidt].

Regarding claim 18, Low, in view of Clark, teaches the flush handle for a vehicle door according to claim 4, wherein the power delivery unit includes: a motor (Clark 202 Fig. 4). 
However, Low, in view of Clark, is silent to an encoder capable of measuring the number of revolutions of the motor.
Schmidt teaches an encoder (10 Fig. 1) capable of measuring the number of revolutions of a motor ([0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power delivery unit taught by Low, in view of Clark, to additionally include an encoder capable of measuring the number of revolutions of the motor, as taught by Schmidt, in order to quickly determine the rotational speed and position of the motor (Schmidt [0031], [0041]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Low, US Pub. 2019/0234122, as applied to claim 1 above, in view of Sobecki, US Pub. 2020/0102773.

Regarding claim 19, Low discloses the flush handle for a vehicle door according to claim 1, further comprising: a housing (12 Fig. 3) in which the slider is installed ([0046]). Low teaches a bumper protruding from the housing forming a gap between the housing and the handle unit ([0051]) and to prevent extra lateral movement ([0018]). However, Low is silent to a bumper protruding outward from the slider is installed on the slider, and wherein a gap is formed between an outer surface of the slider and an inner surface of the housing due to the bumper.
Sobecki teaches a bumper protruding outward from the handle assembly to maintain a gap between the handle and the sheet metal of the vehicle door ([0093]).
It is well known in the art to provide a bumper for additional support to ensure proper movement, as evidenced by Low and Sobecki. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slider disclosed by Low to additionally include a bumper protruding outward from the slider is installed on the slider, and wherein a gap is formed between an outer surface of the slider and an inner surface of the housing due to the bumper, as suggested by Low and Sobecki, in order to increase reliability of the device by preventing unwanted movement of the slider outside the predefined path and providing a support for the slider to maintain a gap between the slider and the housing (Low [0018], Sobecki [0093]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Low, US Pub. 2019/0234122, as applied to claim 1 above, and further in view of Velicanin, US Pub. 2021/0172218.

Regarding claim 20, Low teaches the flush handle for a vehicle door according to claim 1. However, Low is silent to the handle unit including: a rear side handle unit slid by the linear motion conversion mechanism; and a front side handle unit coupled to the rear side handle unit by a pivot pin, and wherein the front side handle unit is rotatable centered around the pivot pin.
Velicanin teaches a handle unit (4 Fig. 2) includes: a rear side handle unit (17 Fig. 12) slid by a linear motion conversion mechanism (36, 39, 40 Fig. 26); and 
a front side handle unit (16 Fig. 12) coupled to the rear side handle unit by a pivot pin (18 Fig. 11), and wherein the front side handle unit is rotatable centered around the pivot pin (rotation about the pin illustrated in Fig. 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle unit disclosed by Low to further include a rear side handle unit slid by the linear motion conversion mechanism; and a front side handle unit coupled to the rear side handle unit by a pivot pin, and wherein the front side handle unit is rotatable centered around the pivot pin, as taught by Velicanin, in order to allow for a compact de-energized emergency mechanism that has no danger of being accidentally triggered by the movement to an emergency position (Velicanin [0004], [0011]).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Low, US Pub. 2019/0234122, in view of Aerts, US Pub. 2015/0039180 A9, as applied to claim 17 above, and further in view of Och et al., US Pub. 2018/0148957 [hereinafter: Och].

Regarding claim 22, Low, in view of Aerts, teaches the flush handle for a vehicle door according to claim 17, comprising a mechanical switch capable of detecting a force, a distance traveled, or a deformation (Aerts [0033]). However, Low, in view of Aerts, is silent to a plate spring coupled to an outer side of the button, wherein the plate spring is pressed by the housing. 
Och teaches a plate spring (11 Fig. 3b; [0017]: a leaf spring corresponds to a plate spring) coupled to an outer side of a button (10 Fig. 3b), wherein the plate spring is pressed to actuate the button ([0089]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the button pressed by the housing taught by Low, in view of Aerts, to include a plate spring coupled to an outer side of a button, wherein the plate spring is pressed by the housing, as suggested by Och, because a spring element is easy to operate and avoids unintentional operation with a threshold value for operating the switch (Och [0015]-[0017]). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen US Pub. 2017/0260780, as applied to claim 26 above, and further in view of Iwata et al., US Pub. 2019/0186180 [hereinafter: Iwata].

Regarding claim 27, Christensen discloses the flush handle for a vehicle door according to claim 26. However, while Christensen discloses using a mechanical emergency key, Christensen is silent to a gear provided with a rotational force of the key cylinder, a gear rod connected to the gear and rotated by the gear, and an insert portion formed at an end of the gear rod and coupled to the motorized latch unit, wherein the insert portion has the shape of a plate, and wherein the motorized latch unit is manually opened when the insert portion rotates. 
Iwata teaches a gear (224 Fig. 4) provided with a rotational force of a key cylinder (221 Fig. 4; [0054]); 
a gear rod (222a Fig. 4; [0052]) connected to the gear and rotated by the gear ([0052]-[0054]); and 
an insert portion (222b Fig. 4) formed at an end of the gear rod (Fig. 4) and coupled to a motorized latch unit ([0099], Fig. 4: coupled to latch 31 via the key rotor 32), wherein the insert portion has the shape of a plate (Fig. 4 depicts the engagement portion 222b has the shape of a plate), and wherein the motorized latch unit is manually opened when the insert portion rotates ([0092], [0097], [0099]: the insert portion rotates the key rotor to manually open the latch).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flush handle disclosed by Christensen to additionally include a gear provided with a rotational force of the key cylinder, a gear rod connected to the gear and rotated by the gear, and an insert portion formed at an end of the gear rod and coupled to the motorized latch unit, wherein the insert portion has the shape of a plate, and wherein the motorized latch unit is manually opened when the insert portion rotates, as taught by Iwata, in order to practice the mechanical emergency key disclosed by Christensen and provide connection between the key cylinder and the latch unit that is easy to assemble (Iwata [0006]-[0007]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Heyduck, US 2021/0156178, as applied to claim 28 above, and in view of Cumbo, US Pub. 2015/0240536.

Regarding claim 29, Heyduck discloses the flush handle for a vehicle according to claim 28. However, while Heyduck teaches a connection of mechanical power transmission element for mechanical lock release ([0032]), Heyduck is silent to a lever delivering the rotational force of the handle unit to the manual latch unit; and a weight balance including a second spring installation portion that can be moved between a first position in an initial state and a second position that can block the operation of the lever, wherein when an impact is applied to the vehicle door, the second spring installation portion is moved from the first position to the second position.
Cumbo teaches a lever (40 Fig. 1) delivering the rotational force of the handle unit (6 Fig. 5; [0028]) to the manual latch unit (12 Fig. 1); and
a weight balance (50 Fig. 1; [0037]) including a second spring installation portion (Fig. 1 shows a second spring installation portion that engages the spring 60; [0038]) that can be moved between a first position in an initial state (Fig. 1) and a second position that can block the operation of the lever (Fig. 3; [0044]: prevents the lever 40 from moving to the unlatched position),
wherein when an impact is applied to the vehicle door ([0043]), the second spring installation portion is moved from the first position to the second position ([0043]-[0044]).
One of ordinary skill in the art would look to Cumbo to provide a mechanical latch in order to practice the device of Heyduck. Heyduck teaches the handle can include a connection for mechanically opening the door, but is silent the structural details of the mechanical release (Heyduck [0013], [0032]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a lever delivering the rotational force of the handle unit to the manual latch unit; and a weight balance including a second spring installation portion that can be moved between a first position in an initial state and a second position that can block the operation of the lever, wherein when an impact is applied to the vehicle door, the second spring installation portion is moved from the first position to the second position, as taught by Cumbo, with the flush handle device disclosed by Heyduck, to provide a mechanical latch unit that increases passenger safety by preventing movement of the handle from causing the door to unlatch in a collision (Cumbo [0044], [0051]). 

Allowable Subject Matter
Claims 7-14 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 7-14 and 24.

In particular with respect to claim 7, Low teaches the flush handle for a vehicle door according to claim 3, however Low fails to disclose an extension portion, coupled to the first pin, and adjusting a distance between the first pin and an outer surface of the handle unit (see interpretation under 112b rejection above). The examiner can find no motivation to modify the flush handle disclosed by Low to additionally include an extension portion adjusting a distance between the first pin and an outer surface of the handle unit without destroying the intended structure and function of the device disclosed by Low and/or without use of impermissible hindsight.

In regards to claims 8-12, the prior art fails to disclose each and every limitation of claim 7 from which the claims depend.

With respect to claim 13, Low, in view of Clark, teaches the flush handle for a vehicle according to claim 4. However, Low, in view of Clark, fails to disclose a guide portion elongated in the x-direction and wherein a groove into which the guide portion is inserted is formed in the slider and the moving nut. The examiner can find no motivation to modify the device taught by Low, in view of Clark, without use of impermissible hindsight and/or without destroying the intended structure and function of the device taught by Low, in view of Clark. 

In regards to claim 14, the prior art fails to disclose each and every limitation of claim 13 from which the claim depends.

With respect to claim 24, Low discloses the flush handle for a vehicle door according to claim 1, however Low fails to disclose a guide groove is formed on an upper surface of the slider and elongated in the x direction, wherein a locking groove is formed on the upper surface of the slider, and connected to an end of the guide groove, wherein a weight balance includes a first arm, wherein the first arm moves between a first position located at the end of the guide groove and a second position located at the locking groove to prevent sliding of the slider in the x-direction, and wherein when an impact is applied to the vehicle door, the first arm moves to the second position. 
It is well known in the art to provide a weight balance with a first arm which moves between a first and second position to prevent movement of a handle for a vehicle door when an impact is applied to the vehicle door, as evidenced by Couto Maquieira et al., US 2018/017686 ([0109]) and Stuart et al., US 6575508 (abstract). However, the prior references of record fails to teach a guide groove and a locking groove, wherein a first arm moves between a first position located at an end of the guide groove and a second position located at the locking groove to prevent sliding of a slider in the x-direction.
The examiner can find no motivation to modify the slider disclosed by Low to additionally include a guide groove formed on an upper surface of the slider and elongated in the x-direction, and a locking groove formed on the upper surface of the slider, and connected to an end of the guide groove, wherein when an impact is applied to the vehicle door, a first arm moves from a first position located at the end of the guide groove to a second position located at the locking groove without destroying the intended structure and function of the device disclosed by Low and/or without use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Och et al., US 2018/0274271 and Reifenberg et al., EP 3396088A1, related to a handle for a vehicle door with a weight balance to prevent movement of the handle when an impact is applied to the vehicle door.
Guerin et al., US 2021/0087862, related to a flush handle for a vehicle door with a slider to eject the handle.
Sha et al., US 2021/0189778, related to a flush handle for a vehicle door with a slider that travels in a lengthwise direction and causes the handle unit to rotate to protrude in a widthwise direction from the door, the slider driven by a motor drive rod.
Han, US 10961753, related to a flush handle for a vehicle door with a slider driven by a moving nut on a lead screw to move lengthwise and a linear motion conversion mechanism which moves the handle relative to the slider in the widthwise direction.
Hu, CN 108843162 A, related to a flush handle for a vehicle door including a weight balance with a spring installation portion that blocks operation of a lever delivering rotational force to the latch when an impact is applied to the vehicle door.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675